
	
		II
		109th CONGRESS
		2d Session
		S. 4118
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Mr. Lautenberg (for
			 himself, Mrs. Boxer, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Emergency Planning and Community
		  Right-to-Know Act of 1986 to strike a provision relating to modifications in
		  reporting frequency.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Right-to-Know Protection
			 Act.
		2.Modifications in
			 reporting frequency
			(a)In
			 generalSection 313 of the
			 Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11023) is
			 amended—
				(1)by striking
			 subsection (i); and
				(2)by
			 redesignating subsections (j) through (l) as subsections (i) through (k),
			 respectively.
				(b)Conforming
			 amendmentsSections 322(h)(2) and 326(a)(1)(B)(iv) of the
			 Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
			 11042(h)(2), 11046(a)(1)(B)(iv)) are amended by striking 313(j)
			 each place it appears and inserting 313(i).
			3.Requirements
			 relating to toxics release inventory
			(a)Form A
			 certification statementNotwithstanding any other provision of
			 law—
				(1)the Administrator of the Environmental
			 Protection Agency (referred to in this section as the
			 Administrator) shall establish the eligibility threshold regarding
			 the use of a form A certification statement under the Toxics Release Inventory
			 Program established under the Emergency Planning and Community Right-to-Know
			 Act of 1986 (42 U.S.C. 11001 et seq.) at not greater than 500 pounds for
			 nonpersistent bioaccumulative and toxic chemicals; and
				(2)the use of a form
			 A certification statement described in paragraph (1), or any equivalent
			 successor to the statement, shall be prohibited with respect to any chemical
			 identified by the Administrator as a chemical of special concern under section
			 372.28 of title 40, Code of Federal Regulations (or a successor
			 regulation).
				(b)Revision of
			 requirementsNotwithstanding any other provision of law, the
			 Administrator shall not implement the proposed rule of the Administrator dated
			 October 4, 2005 (70 Fed. Reg. 57822), to revise requirements under the Toxics
			 Release Inventory Program described in subsection (a)(1).
			
